DETAILED ACTION
	This office action is response to communications for Application No. 16/132,483 filed on 09/17/2018.
	Claims 1-12 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of applicant’s claim for priority to Japanese Application No. JP2017-194206 filed on 10/04/2017.
Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 09/17/2018, 04/19/2019, 02/01/2021, and 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagatani et al. (U.S. Patent Publication No. 2018/0327191 A1) hereinafter Nagatani.
	Regarding claim 1, Nagatani discloses an information processing device comprising:
	a first actuator emulator (Nagatani, [0067], “First, the user inputs the control program, setting information about each of workpieces, actuators 610, and sensors 620, and external-input-signal switching information via the settings input part 520.” – Examiner’s Note: Nagatani discloses the ability to simulate a plurality of actuators associated with a plurality of workpieces, [0070], “The constraint instructions and the constraint release instructions may represent the relationship between a single workpiece and each of a plurality of actuators 610.”), simulating a behavior of a first driving device (Nagatani, [0061] “The workpiece simulation part 550 is configured to simulate the movement of a workpiece.” [0069], “Examples of the locations include a location where a robot holds a workpiece, a location where a workpiece is disposed on a conveyer, and a location where an actuator that pushes a workpiece starts its push operation.” – Examiner’s Note: The applicant provides examples of driving devices as, [0031], “The actuator emulator 155 is a program for simulating a behavior of a driving device such as a workpiece conveying device (for example, a moving table, a conveyor, or an arm robot).” Accordingly, the conveyor represents a “first driving device” and the actuator associated with the conveyor represents a “first actuator” being simulated/emulated.) according to an input first command value (Nagatani, [0044], “On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0055], “The drive signal may also be a command signal that indicates an operation specification value input to a servo amplifier that supplies power to the servomotor in the actuator.” – Examiner’s Note: Nagatani discloses inputs containing drive and command signals for the “first driving device” or conveyor, which under the broadest reasonable interpretation, represents a first input command value for the simulation.); 
(Nagatani, [0067], “First, the user inputs the control program, setting information about each of workpieces, actuators 610, and sensors 620, and external-input-signal switching information via the settings input part 520.” – Examiner’s Note: Nagatani discloses the ability to simulate a plurality of actuators associated with a plurality of workpieces.), simulating a behavior of a second driving device cooperating with the first driving device (Nagatani, [0061], “The workpiece simulation part 550 is configured to simulate the movement of a workpiece.” 0069], “Examples of the locations include a location where a robot holds a workpiece, a location where a workpiece is disposed on a conveyer, and a location where an actuator that pushes a workpiece starts its push operation.” – Examiner’s Note: The applicant provides examples of driving devices as, [0031], “The actuator emulator 155 is a program for simulating a behavior of a driving device such as a workpiece conveying device (for example, a moving table, a conveyor, or an arm robot).” Accordingly, the robot represents a “second driving device” associated with the conveyor which represents a “first driving device”.  Further, the actuator associated with the robot represents a “second actuator” being simulated/emulated.) according to an input second command value (Nagatani, [0107], “In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part. In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.” -  Examiner’s Note: Nagatani discloses receiving inputs for the robot portion of the system, which under the broadest reasonable interpretation, represents an input command value for the “second driving device”.);
	a first controller emulator (Nagatani, [0044-0046], “In this application, the controller simulates the movement of a workpiece that flows in the production unit. On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0056], “The controller 500A includes an external interface 510, a settings input part 520, a control-program execution part 530, a constraint-condition change part 540, a workpiece simulation part 550, a sensor simulation part 561, and an input/output switching part 570.”), simulating a behavior of a first controller that controls the first driving device by outputting the first command value to the first actuator emulator (Nagatani, [0044-0046], “In this application, the controller simulates the movement of a workpiece that flows in the production unit. On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0061], “The workpiece simulation part 550 is configured to simulate the movement of a workpiece.”);
	a second controller emulator (Nagatani, [0069], “The constraint instructions are added to locations in control sequence where situations develop in which specific actuator operations act on workpieces. Examples of the locations include a location where a robot holds a workpiece, a location where a workpiece is disposed on a conveyer, and a location where an actuator that pushes a workpiece starts its push operation.” [0107], “As another example of the actuators 610, a device such as a robot may be used. In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part.” – Examiner’s Note: Nagatani discloses the ability to simulate a plurality of components associated with the “controller 500A”, therefore, under the broadest reasonable interpretation, the controller associated with the robot portion of the system represents a “second controller emulator”.), simulating a behavior of a second controller that controls the second driving device by outputting the second command value to the second actuator emulator (Nagatani, [0072-0073], “The constraint-condition change part 540 then outputs the constraint conditions of each workpiece to the workpiece simulation part 550.” [0107], “In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.”); and
(Nagatani, [0146], “The controller 800 includes a processor (processing circuit) 801, a memory 802, a storage 803, an input/output device 804, a portable storage-medium driving device 805, a communication interface 806, and an internal bus 807.”), storing first and second data shared between the first controller emulator and the second controller emulator (Nagatani, [0146], “The functions of the control-program execution part 530, the constraint-condition change part 540, the workpiece simulation part 550, the external input simulation part 560, and the input/output switching part 570 can be implemented by the processor 801 reading out programs stored in the storage 803 and executing the programs. The same applies to the controllers 500B to 500G other than the controller 500A.”); 
	wherein the first controller emulator calculates the first command value using the first data as an input at each predetermined first control period (Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal”) according to a communication period between the first controller and the second controller (Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal.” [0142], “Here, a condition for determining that “there is a considerable difference between the sensor information and the sensor simulation information” may be a condition that the difference between the values of signals indicated by the two pieces of information exceeds a preset fixed value, or may be a condition that the disparity between the two pieces of information continues for a predetermined period of time or more, or may be some sort of condition that is learned from operating situations.” – Examiner’s Note: Nagatani discloses communication techniques between the input/output devices (which includes the “first and second controllers” for the plurality of workpieces.) to monitor simulation parameters for a predefined period of time, which under the broadest reasonable interpretation, represents a predetermined “communication period”.) and updates the second data with data that is a predetermined collection target representing a behavior of the first actuator emulator at each first control period (Nagatani, [0078], “Moreover, for all the workpieces, the initial position of the workpiece, which is input as the setting information about workpieces, is assigned to a variable of the previous position of the workpiece. In FIG. 5, “V” is a symbol representing “for all.” “Axis_PrePos,” “Axis_CurPos,” “Work_PrePos,” and “Work_IniPos” respectively represent the previous position of the actuator 610, the current position of the actuator 610, the previous position of the workpiece, and the initial position of the workpiece.” [0095], “The current position of the workpiece is estimated by adding the estimated amount of movement of the workpiece to the previous position of the workpiece.” [0131], “According to the present embodiment, the other-equipment simulation part 562 performs a simulation of the other equipment 630. This enables a simulation of the behavior of a variety of external equipment 600 that is connected to the controller 500D.” – Examiner’s Note: Nagatani discloses a simulation technique for a plurality of equipment for the controllers. Further, Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or behavior between the first and second controllers.) and
	the second controller emulator calculates the second command value using the second data as an input (Nagatani, [0107], “In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part. In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.”) and updates the first data with data that is a predetermined collection target representing a behavior of the second actuator emulator at each predetermined second control period according to the communication period (Nagatani, [0107], “In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part. In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.” [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal,” [0131], “According to the present embodiment, the other-equipment simulation part 562 performs a simulation of the other equipment 630. This enables a simulation of the behavior of a variety of external equipment 600 that is connected to the controller 500D.” – Examiner’s Note: Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or between the first and second controllers according to the predetermined period of time during communication of the signals, which represents a communication period.).

	Regarding claim 3, Nagatani discloses the information processing device according to claim 1, wherein the data that is the collection target of the first controller emulator includes a state value of the first actuator emulator (Nagatani, [0073], “The simulation unit 806 can also simulate the state in which the signal arrives from outside and influences the operation of the control program, or can simulate the state in which the internal state of the controller 14 such as the storage content of the memory of the controller 14 is changed by the execution itself of the control program 15 and such change influences the operation of the control program 15.” [0074-0075, 0105] discloses information for the workpiece simulations including position, speed, direction, and rotation angles, which under the broadest reasonable interpretation, represents state values. Examiner’s Note: The applicant provides examples of state values, see [0071], “As an example, the state value includes a command value to be output to the actuator emulator 165, a rotation angle, a rotation speed, or a rotation acceleration.”),
(Nagatani, [0073], “The simulation unit 806 can also simulate the state in which the signal arrives from outside and influences the operation of the control program, or can simulate the state in which the internal state of the controller 14 such as the storage content of the memory of the controller 14 is changed by the execution itself of the control program 15 and such change influences the operation of the control program 15.” [0074-0075, 0105] discloses information for the workpiece simulations including position, speed, direction, and rotation angles, which under the broadest reasonable interpretation, represents state values. [0107], “In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.” Examiner’s Note: The applicant provides examples of state values, see [0071], “As an example, the state value includes a command value to be output to the actuator emulator 165, a rotation angle, a rotation speed, or a rotation acceleration.”),
	the first controller emulator calculates the first command value (Nagatani, [0044], “On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0055], “The drive signal may also be a command signal that indicates an operation specification value input to a servo amplifier that supplies power to the servomotor in the actuator.” – Examiner’s Note: Nagatani discloses inputs containing drive and command signals for the “first driving device” or conveyor, which under the broadest reasonable interpretation, represents a first input command value for the simulation.) on the basis of the state value of the second actuator emulator and updates the second data with a current state value of the first actuator emulator (Nagatani, [0084], “As described above, the sensor simulation part 561 receives input of the setting information about sensors 620 from the settings input part 520, and input of the position information about workpieces from the workpiece simulation part 550. Using this pieces of information, the sensor simulation part 561 simulates the state of the sensor 620.” [0105-0106] discloses speed and position information of the conveyor, which represents state values. Examiner’s Note: Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or behavior between the first and second controllers.) at each first control period (Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal.”) and
	the second controller emulator calculates the second command value (Nagatani, [0072-0073], “The constraint-condition change part 540 then outputs the constraint conditions of each workpiece to the workpiece simulation part 550.” [0107], “In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.”) on the basis of the state value of the first actuator emulator and updates the first data with a current state value of the second actuator emulator (Nagatani, [0084], “As described above, the sensor simulation part 561 receives input of the setting information about sensors 620 from the settings input part 520, and input of the position information about workpieces from the workpiece simulation part 550. Using this pieces of information, the sensor simulation part 561 simulates the state of the sensor 620.” [0107] discloses kinematic equations for the robot, which represents state values. Examiner’s Note: Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or behavior between the first and second controllers.) at each second control period (Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal.”).



	Regarding claim 11, Nagatani discloses an information processing method comprising:
	controlling a first actuator emulator (Nagatani, [0067], “First, the user inputs the control program, setting information about each of workpieces, actuators 610, and sensors 620, and external-input-signal switching information via the settings input part 520.” – Examiner’s Note: Nagatani discloses the ability to simulate a plurality of actuators associated with a plurality of workpieces, [0070], “The constraint instructions and the constraint release instructions may represent the relationship between a single workpiece and each of a plurality of actuators 610.”), that simulates a behavior of a first driving device (Nagatani, [0061] “The workpiece simulation part 550 is configured to simulate the movement of a workpiece.” [0069], “Examples of the locations include a location where a robot holds a workpiece, a location where a workpiece is disposed on a conveyer, and a location where an actuator that pushes a workpiece starts its push operation.” – Examiner’s Note: The applicant provides examples of driving devices as, [0031], “The actuator emulator 155 is a program for simulating a behavior of a driving device such as a workpiece conveying device (for example, a moving table, a conveyor, or an arm robot).” Accordingly, the conveyor represents a “first driving device” and the actuator associated with the conveyor represents a “first actuator” being simulated/emulated.) according to an input first command value (Nagatani, [0044], “On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0055], “The drive signal may also be a command signal that indicates an operation specification value input to a servo amplifier that supplies power to the servomotor in the actuator.” – Examiner’s Note: Nagatani discloses inputs containing drive and command signals for the “first driving device” or conveyor, which under the broadest reasonable interpretation, represents a first input command value for the simulation.); 
	controlling a second actuator emulator (Nagatani, [0067], “First, the user inputs the control program, setting information about each of workpieces, actuators 610, and sensors 620, and external-input-signal switching information via the settings input part 520.” – Examiner’s Note: Nagatani discloses the ability to simulate a plurality of actuators associated with a plurality of workpieces.) that simulates a behavior of a second driving device cooperating with the first driving device (Nagatani, [0061], “The workpiece simulation part 550 is configured to simulate the movement of a workpiece.” 0069], “Examples of the locations include a location where a robot holds a workpiece, a location where a workpiece is disposed on a conveyer, and a location where an actuator that pushes a workpiece starts its push operation.” – Examiner’s Note: The applicant provides examples of driving devices as, [0031], “The actuator emulator 155 is a program for simulating a behavior of a driving device such as a workpiece conveying device (for example, a moving table, a conveyor, or an arm robot).” Accordingly, the robot represents a “second driving device” associated with the conveyor which represents a “first driving device”.  Further, the actuator associated with the robot represents a “second actuator” being simulated/emulated.) according to an input second command value (Nagatani, [0107], “In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part. In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.” -  Examiner’s Note: Nagatani discloses receiving inputs for the robot portion of the system, which under the broadest reasonable interpretation, represents an input command value for the “second driving device”.);
	controlling a first controller emulator (Nagatani, [0044-0046], “In this application, the controller simulates the movement of a workpiece that flows in the production unit. On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0056], “The controller 500A includes an external interface 510, a settings input part 520, a control-program execution part 530, a constraint-condition change part 540, a workpiece simulation part 550, a sensor simulation part 561, and an input/output switching part 570.”), that simulates a behavior of a first controller that controls the first (Nagatani, [0044-0046], “In this application, the controller simulates the movement of a workpiece that flows in the production unit. On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0061], “The workpiece simulation part 550 is configured to simulate the movement of a workpiece.”);
	controlling a second controller emulator (Nagatani, [0069], “The constraint instructions are added to locations in control sequence where situations develop in which specific actuator operations act on workpieces. Examples of the locations include a location where a robot holds a workpiece, a location where a workpiece is disposed on a conveyer, and a location where an actuator that pushes a workpiece starts its push operation.” [0107], “As another example of the actuators 610, a device such as a robot may be used. In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part.” – Examiner’s Note: Nagatani discloses the ability to simulate a plurality of components associated with the “controller 500A”, therefore, under the broadest reasonable interpretation, the controller associated with the robot portion of the system represents a “second controller emulator”.), that simulates a behavior of a second controller that controls the second driving device by outputting the second command value to the second actuator emulator (Nagatani, [0072-0073], “The constraint-condition change part 540 then outputs the constraint conditions of each workpiece to the workpiece simulation part 550.” [0107], “In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.”); and
	preparing first and second data that are shared between the first controller emulator and the second controller emulator (Nagatani, [0146], “The controller 800 includes a processor (processing circuit) 801, a memory 802, a storage 803, an input/output device 804, a portable storage-medium driving device 805, a communication interface 806, and an internal bus 807.”),
(Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal”) according to a communication period between the first controller and the second controller (Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal.” [0142], “Here, a condition for determining that “there is a considerable difference between the sensor information and the sensor simulation information” may be a condition that the difference between the values of signals indicated by the two pieces of information exceeds a preset fixed value, or may be a condition that the disparity between the two pieces of information continues for a predetermined period of time or more, or may be some sort of condition that is learned from operating situations.” – Examiner’s Note: Nagatani discloses communication techniques between the input/output devices (which includes the “first and second controllers” for the plurality of workpieces.) to monitor simulation parameters for a predefined period of time, which under the broadest reasonable interpretation, represents a predetermined “communication period”.) and updating the second data with data that is a predetermined collection target regarding a behavior of the first actuator emulator at each first control period (Nagatani, [0078], “Moreover, for all the workpieces, the initial position of the workpiece, which is input as the setting information about workpieces, is assigned to a variable of the previous position of the workpiece. In FIG. 5, “V” is a symbol representing “for all.” “Axis_PrePos,” “Axis_CurPos,” “Work_PrePos,” and “Work_IniPos” respectively represent the previous position of the actuator 610, the current position of the actuator 610, the previous position of the workpiece, and the initial position of the workpiece.” [0095], “The current position of the workpiece is estimated by adding the estimated amount of movement of the workpiece to the previous position of the workpiece.” [0131], “According to the present embodiment, the other-equipment simulation part 562 performs a simulation of the other equipment 630. This enables a simulation of the behavior of a variety of external equipment 600 that is connected to the controller 500D.” – Examiner’s Note: Nagatani discloses a simulation technique for a plurality of equipment for the controllers. Further, Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or behavior between the first and second controllers.), and
	the step of controlling the second controller emulator includes calculating the second command value using the second data as an input (Nagatani, [0107], “In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part. In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.”) and updating the first data with data that is a predetermined collection target regarding a behavior of the second actuator emulator at each predetermined second control period according to the communication period Nagatani, [0107], “In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part. In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.” [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal,” [0131], “According to the present embodiment, the other-equipment simulation part 562 performs a simulation of the other equipment 630. This enables a simulation of the behavior of a variety of external equipment 600 that is connected to the controller 500D.” – Examiner’s Note: Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or between the first and second controllers according to the predetermined period of time during communication of the signals, which represents a communication period.).

	Regarding claim 12, Nagatani discloses a non-transitory computer-readable recording medium having computer-readable program stored thereon which, when executed, cause a computer to perform an information processing method comprising (Nagatani, [0147]):
	controlling a first actuator emulator (Nagatani, [0067], “First, the user inputs the control program, setting information about each of workpieces, actuators 610, and sensors 620, and external-input-signal switching information via the settings input part 520.” – Examiner’s Note: Nagatani discloses the ability to simulate a plurality of actuators associated with a plurality of workpieces, [0070], “The constraint instructions and the constraint release instructions may represent the relationship between a single workpiece and each of a plurality of actuators 610.”), that simulates a behavior of a first driving device (Nagatani, [0061] “The workpiece simulation part 550 is configured to simulate the movement of a workpiece.” [0069], “Examples of the locations include a location where a robot holds a workpiece, a location where a workpiece is disposed on a conveyer, and a location where an actuator that pushes a workpiece starts its push operation.” – Examiner’s Note: The applicant provides examples of driving devices as, [0031], “The actuator emulator 155 is a program for simulating a behavior of a driving device such as a workpiece conveying device (for example, a moving table, a conveyor, or an arm robot).” Accordingly, the conveyor represents a “first driving device” and the actuator associated with the conveyor represents a “first actuator” being simulated/emulated.) according to an input first command value (Nagatani, [0044], “On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0055], “The drive signal may also be a command signal that indicates an operation specification value input to a servo amplifier that supplies power to the servomotor in the actuator.” – Examiner’s Note: Nagatani discloses inputs containing drive and command signals for the “first driving device” or conveyor, which under the broadest reasonable interpretation, represents a first input command value for the simulation.); 
	controlling a second actuator emulator (Nagatani, [0067], “First, the user inputs the control program, setting information about each of workpieces, actuators 610, and sensors 620, and external-input-signal switching information via the settings input part 520.” – Examiner’s Note: Nagatani discloses the ability to simulate a plurality of actuators associated with a plurality of workpieces.) that simulates a behavior of a second driving device cooperating with the first driving device (Nagatani, [0061], “The workpiece simulation part 550 is configured to simulate the movement of a workpiece.” 0069], “Examples of the locations include a location where a robot holds a workpiece, a location where a workpiece is disposed on a conveyer, and a location where an actuator that pushes a workpiece starts its push operation.” – Examiner’s Note: The applicant provides examples of driving devices as, [0031], “The actuator emulator 155 is a program for simulating a behavior of a driving device such as a workpiece conveying device (for example, a moving table, a conveyor, or an arm robot).” Accordingly, the robot represents a “second driving device” associated with the conveyor which represents a “first driving device”.  Further, the actuator associated with the robot represents a “second actuator” being simulated/emulated.) according to an input second command value (Nagatani, [0107], “In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part. In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.” -  Examiner’s Note: Nagatani discloses receiving inputs for the robot portion of the system, which under the broadest reasonable interpretation, represents an input command value for the “second driving device”.);
(Nagatani, [0044-0046], “In this application, the controller simulates the movement of a workpiece that flows in the production unit. On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0056], “The controller 500A includes an external interface 510, a settings input part 520, a control-program execution part 530, a constraint-condition change part 540, a workpiece simulation part 550, a sensor simulation part 561, and an input/output switching part 570.”), that simulates a behavior of a first controller that controls the first driving device by outputting the first command value to the first actuator emulator (Nagatani, [0044-0046], “In this application, the controller simulates the movement of a workpiece that flows in the production unit. On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0061], “The workpiece simulation part 550 is configured to simulate the movement of a workpiece.”);
	controlling a second controller emulator (Nagatani, [0069], “The constraint instructions are added to locations in control sequence where situations develop in which specific actuator operations act on workpieces. Examples of the locations include a location where a robot holds a workpiece, a location where a workpiece is disposed on a conveyer, and a location where an actuator that pushes a workpiece starts its push operation.” [0107], “As another example of the actuators 610, a device such as a robot may be used. In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part.” – Examiner’s Note: Nagatani discloses the ability to simulate a plurality of components associated with the “controller 500A”, therefore, under the broadest reasonable interpretation, the controller associated with the robot portion of the system represents a “second controller emulator”.), that simulates a behavior of a second controller that controls the second driving device by outputting the second command value to the second actuator emulator (Nagatani, [0072-0073], “The constraint-condition change part 540 then outputs the constraint conditions of each workpiece to the workpiece simulation part 550.” [0107], “In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.”); and
	preparing first and second data that are shared between the first controller emulator and the second controller emulator (Nagatani, [0146], “The controller 800 includes a processor (processing circuit) 801, a memory 802, a storage 803, an input/output device 804, a portable storage-medium driving device 805, a communication interface 806, and an internal bus 807.”),
	wherein the step of controlling the first controller emulator includes calculating the first command value using the first data as an input at each predetermined first control period (Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal”) according to a communication period between the first controller and the second controller (Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal.” [0142], “Here, a condition for determining that “there is a considerable difference between the sensor information and the sensor simulation information” may be a condition that the difference between the values of signals indicated by the two pieces of information exceeds a preset fixed value, or may be a condition that the disparity between the two pieces of information continues for a predetermined period of time or more, or may be some sort of condition that is learned from operating situations.” – Examiner’s Note: Nagatani discloses communication techniques between the input/output devices (which includes the “first and second controllers” for the plurality of workpieces.) to monitor simulation parameters for a predefined period of time, which under the broadest reasonable interpretation, represents a predetermined “communication period”.) and updating the second data with data that is a predetermined collection target regarding a behavior of the first actuator emulator at (Nagatani, [0078], “Moreover, for all the workpieces, the initial position of the workpiece, which is input as the setting information about workpieces, is assigned to a variable of the previous position of the workpiece. In FIG. 5, “V” is a symbol representing “for all.” “Axis_PrePos,” “Axis_CurPos,” “Work_PrePos,” and “Work_IniPos” respectively represent the previous position of the actuator 610, the current position of the actuator 610, the previous position of the workpiece, and the initial position of the workpiece.” [0095], “The current position of the workpiece is estimated by adding the estimated amount of movement of the workpiece to the previous position of the workpiece.” [0131], “According to the present embodiment, the other-equipment simulation part 562 performs a simulation of the other equipment 630. This enables a simulation of the behavior of a variety of external equipment 600 that is connected to the controller 500D.” – Examiner’s Note: Nagatani discloses a simulation technique for a plurality of equipment for the controllers. Further, Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or behavior between the first and second controllers.), and
	the step of controlling the second controller emulator includes calculating the second command value using the second data as an input (Nagatani, [0107], “In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part. In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.”) and updating the first data with data that is a predetermined collection target regarding a behavior of the second actuator emulator at each predetermined second control period according to the communication period (Nagatani, [0107], “In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part. In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.” [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal,” [0131], “According to the present embodiment, the other-equipment simulation part 562 performs a simulation of the other equipment 630. This enables a simulation of the behavior of a variety of external equipment 600 that is connected to the controller 500D.” – Examiner’s Note: Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or between the first and second controllers according to the predetermined period of time during communication of the signals, which represents a communication period.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatani et al. (U.S. Patent Publication No. 2018/0327191 A1) hereinafter Nagatani in view of Sakaguchi et al. (U.S. Patent Publication No. 2013/0124184 A1) hereinafter Sakaguchi.
	Regarding claim 2, Nagatani discloses the information processing device according to claim 1, but does not expressly disclose the limitations, further comprising a timer for generating a virtual time, wherein the first control period and the second control period are synchronized by the virtual time.
	However, Sakaguchi discloses further comprising a timer for generating a virtual time (Sakaguchi, [0136-137], “The time occupied by each control period is constant in the controller 14, which is the actual machine, where the control period is set to a constant time by being started at timer interruption even in the simulation execution.”), wherein the first control period and the second control period are synchronized by the virtual time (Sakaguchi, [0134], “With reference to FIG. 8B, if the resumable control period, each process of the I/O refresh process, the execution of the sequence control portion, the execution of the motion control portion, and the update of the control period number are executed. ” [0287], “…that for grouping a plurality of axes and synchronizing the moving start and moving end timing of each axis included in the group and the velocity control...” – Examiner’s Note: Sakaguchi discloses executing a “sequence control”, which represents a first control period and a “motion control portion” which represents a second control period. Further, Sakaguchi discloses synchronizing the moving start and moving end time of each axis in the group and velocity control portion, which under the broadest reasonable interpretation, represents two control periods being synchronized.).
comprising a timer for generating a virtual time, wherein the first control period and the second control period are synchronized by the virtual time” into the design of Nagatani to include a virtual timer to synchronize the motions (states) for a plurality of control periods for different types of controllers to improve accuracy in simulation time. (Sakaguchi, [0137], “The time after the necessary processes in the control period are completed is an idling time. Accordingly, the accuracy of predicting the execution time in the controller 14, which is the actual machine, from the required time of the simulation execution is thus enhanced. If this is not necessary, the process of the next control period can be immediately started after the necessary processes in the control period are completed.”). 

	Regarding claim 4, Nagatani discloses the information processing device according to claim 2,
	wherein the data that is the collection target of the first controller emulator includes a state value of the first actuator emulator (Nagatani, [0073], “The simulation unit 806 can also simulate the state in which the signal arrives from outside and influences the operation of the control program, or can simulate the state in which the internal state of the controller 14 such as the storage content of the memory of the controller 14 is changed by the execution itself of the control program 15 and such change influences the operation of the control program 15.” [0074-0075, 0105] discloses information for the workpiece simulations including position, speed, direction, and rotation angles, which under the broadest reasonable interpretation, represents state values. Examiner’s Note: The applicant provides examples of state values, see [0071], “As an example, the state value includes a command value to be output to the actuator emulator 165, a rotation angle, a rotation speed, or a rotation acceleration.”),
	the data that is the collection target of the second controller emulator includes a state value of the second actuator emulator (Nagatani, [0073], “The simulation unit 806 can also simulate the state in which the signal arrives from outside and influences the operation of the control program, or can simulate the state in which the internal state of the controller 14 such as the storage content of the memory of the controller 14 is changed by the execution itself of the control program 15 and such change influences the operation of the control program 15.” [0074-0075, 0105] discloses information for the workpiece simulations including position, speed, direction, and rotation angles, which under the broadest reasonable interpretation, represents state values. [0107], “In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.” Examiner’s Note: The applicant provides examples of state values, see [0071], “As an example, the state value includes a command value to be output to the actuator emulator 165, a rotation angle, a rotation speed, or a rotation acceleration.”),
	the first controller emulator calculates the first command value (Nagatani, [0044], “On the basis of the simulated movement of the workpiece, the controller simulates an input signal received from a sensor that detects the position of the workpiece.” [0055], “The drive signal may also be a command signal that indicates an operation specification value input to a servo amplifier that supplies power to the servomotor in the actuator.” – Examiner’s Note: Nagatani discloses inputs containing drive and command signals for the “first driving device” or conveyor, which under the broadest reasonable interpretation, represents a first input command value for the simulation.)  on the basis of the state value of the second actuator emulator and updates the second data with a current state value of the first actuator emulator (Nagatani, [0084], “As described above, the sensor simulation part 561 receives input of the setting information about sensors 620 from the settings input part 520, and input of the position information about workpieces from the workpiece simulation part 550. Using this pieces of information, the sensor simulation part 561 simulates the state of the sensor 620.” [0107] discloses kinematic equations for the robot, which represents state values. Examiner’s Note: Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or behavior between the first and second controllers.) at each first control period (Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal.”), and
	the second controller emulator calculates the second command value (Nagatani, [0072-0073], “The constraint-condition change part 540 then outputs the constraint conditions of each workpiece to the workpiece simulation part 550.” [0107], “In this case, the workpiece simulation part 550 receives input of terminal position information obtained by solving kinematics from the input/output switching part 570.”) on the basis of the state value of the first actuator emulator and updates the first data with a current state value of the second actuator emulator (Nagatani, [0084], “As described above, the sensor simulation part 561 receives input of the setting information about sensors 620 from the settings input part 520, and input of the position information about workpieces from the workpiece simulation part 550. Using this pieces of information, the sensor simulation part 561 simulates the state of the sensor 620.” [0107] discloses kinematic equations for the robot, which represents state values. Examiner’s Note: Nagatani discloses the ability to assign a variable according to a previous position of the workpiece, which under the broadest reasonable interpretation, represents “updating” the data/command values or behavior between the first and second controllers.) at each second control period (Nagatani, [0127], “Input signals that are input from the other equipment 630 to the controller may be generated immediately upon receipt of some sort of trigger signal, or may be generated after the elapse of a predetermined period of time from the receipt of some sort of trigger signal.”).

	Regarding claim 5, Nagatani discloses information processing device according to claim 1,
	wherein the storage device further stores a first control program for controlling the first controller emulator (Nagatani, [0058], “The control program is a program for generating the drive information while referencing the sensor information. The actuator 610 is driven in accordance with this drive information.”) and a second control program for controlling the second controller emulator (Nagatani, [0107], “As another example of the actuators 610, a device such as a robot may be used. In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part.”).
	Nagatani does not expressly disclose the limitation, a type of the first control program is different from a type of the second control program.
	However, Sakaguchi discloses a type of the first control program (Sakaguchi, [0057], “The controller 14 stores a control program 15 defining the control content with respect to the control target device 16. The controller 14 one-round executes the control program 15 for every control period.”) is different from a type of the second control program (Sakaguchi, [0079], “The sequence control simulation section 840 executes the sequence control portion of the control program 10.” – Examiner’s Note: The applicant provides examples of types of different programs including a “cyclic execution” (0061) and “sequential execution” (0068). Accordingly, Sakaguchi discloses a plurality of control programs including a round type execution for a control period which represents a cyclic execution and a sequence control type, which represents different types.).
	Nagatani and Sakaguchi are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation techniques for controllers. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Sakaguchi’s design of “a type of the first control program is different from a type of the second control program.” into the design of Nagatani to execute functions for different types of controllers (Sakaguchi, [0057], “In other words, the PLC has a so-called motion control function. The controller 14 stores a control program 15 defining the control content with respect to the control target device 16. The controller 14 one-round executes the control program 15 for every control period.” [0078], “The simulation control section 820 reads the control program 10 from the control program storage unit 808, simulation executes and re-executes from the middle the control program 10, and accompanied therewith, controls the flow of data among the sequence control simulation section 840, the motion control simulation section 850…”).

	Regarding claim 6, Nagatani discloses information processing device according to claim 2,
	wherein the storage device further stores a first control program for controlling the first controller emulator (Nagatani, [0058], “The control program is a program for generating the drive information while referencing the sensor information. The actuator 610 is driven in accordance with this drive information.”) and a second control program for controlling the second controller emulator (Nagatani, [0107], “As another example of the actuators 610, a device such as a robot may be used. In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part.”).
	Nagatani does not expressly disclose the limitation, a type of the first control program is different from a type of the second control program.
	However, Sakaguchi discloses a type of the first control program (Sakaguchi, [0057], “The controller 14 stores a control program 15 defining the control content with respect to the control target device 16. The controller 14 one-round executes the control program 15 for every control period.”) is different from a type of the second control program (Sakaguchi, [0079], “The sequence control simulation section 840 executes the sequence control portion of the control program 10.” – Examiner’s Note: The applicant provides examples of types of different programs including a “cyclic execution” (0061) and “sequential execution” (0068). Accordingly, Sakaguchi discloses a plurality of control programs including a round type execution for a control period which represents a cyclic execution and a sequence control type, which represents different types.).
	Nagatani and Sakaguchi are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation techniques for controllers. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Sakaguchi’s design of “a type of the first control program is different from a type of the second control program.” into the design of Nagatani to execute functions for different types of controllers (Sakaguchi, [0057], “In other words, the PLC has a so-called motion control function. The controller 14 stores a control program 15 defining the control content with respect to the control target device 16. The controller 14 one-round executes the control program 15 for every control period.” [0078], “The simulation control section 820 reads the control program 10 from the control program storage unit 808, simulation executes and re-executes from the middle the control program 10, and accompanied therewith, controls the flow of data among the sequence control simulation section 840, the motion control simulation section 850…”).

	Regarding claim 7, Nagatani information processing device according to claim 3,
	wherein the storage device further stores a first control program for controlling the first controller emulator (Nagatani, [0058], “The control program is a program for generating the drive information while referencing the sensor information. The actuator 610 is driven in accordance with this drive information.”)  and a second control program for controlling the second controller emulator (Nagatani, [0107], “As another example of the actuators 610, a device such as a robot may be used. In the case of a machine such as a robot that has tip portions such as the fingers controlled by a plurality of drive parts that are joined together, the controller 500A solves kinematics in which the positions of the tip portions are calculated from position information about each drive part.”).
	Nagatani does not expressly disclose the limitation, a type of the first control program is different from a type of the second control program.
(Sakaguchi, [0057], “The controller 14 stores a control program 15 defining the control content with respect to the control target device 16. The controller 14 one-round executes the control program 15 for every control period.”) is different from a type of the second control program (Sakaguchi, [0079], “The sequence control simulation section 840 executes the sequence control portion of the control program 10.” – Examiner’s Note: The applicant provides examples of types of different programs including a “cyclic execution” (0061) and “sequential execution” (0068). Accordingly, Sakaguchi discloses a plurality of control programs including a round type execution for a control period which represents a cyclic execution and a sequence control type, which represents different types.).
	Nagatani and Sakaguchi are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation techniques for controllers. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Sakaguchi’s design of “a type of the first control program is different from a type of the second control program.” into the design of Nagatani to execute functions for different types of controllers (Sakaguchi, [0057], “In other words, the PLC has a so-called motion control function. The controller 14 stores a control program 15 defining the control content with respect to the control target device 16. The controller 14 one-round executes the control program 15 for every control period.” [0078], “The simulation control section 820 reads the control program 10 from the control program storage unit 808, simulation executes and re-executes from the middle the control program 10, and accompanied therewith, controls the flow of data among the sequence control simulation section 840, the motion control simulation section 850…”).

	Regarding claim 8, Nagatani discloses the information processing device according to claim 5, but does not expressly disclose the limitations wherein the first control program is a cyclic execution type program, and the second control program is a sequential execution type program.
(Sakaguchi, [0057], “The controller 14 stores a control program 15 defining the control content with respect to the control target device 16. The controller 14 one-round executes the control program 15 for every control period.”), and the second control program is a sequential execution type program (Sakaguchi, [0079], “The sequence control simulation section 840 executes the sequence control portion of the control program 10.”.).
	Refer to the analysis of claim 5 for the motivation to combine references.

	Regarding claim 9, Nagatani discloses the information processing device according to claim 6, but does not expressly disclose the limitations wherein the first control program is a cyclic execution type program, and the second control program is a sequential execution type program.
	However, Sakaguchi discloses wherein the first control program is a cyclic execution type program (Sakaguchi, [0057], “The controller 14 stores a control program 15 defining the control content with respect to the control target device 16. The controller 14 one-round executes the control program 15 for every control period.”), and the second control program is a sequential execution type program (Sakaguchi, [0079], “The sequence control simulation section 840 executes the sequence control portion of the control program 10.”.).
	Refer to the analysis of claim 6 for the motivation to combine references.

	Regarding claim 10, Nagatani discloses the information processing device according to claim 7, but does not expressly disclose the limitations wherein the first control program is a cyclic execution type program, and the second control program is a sequential execution type program.
	However, Sakaguchi discloses wherein the first control program is a cyclic execution type program (Sakaguchi, [0057], “The controller 14 stores a control program 15 defining the control content with respect to the control target device 16. The controller 14 one-round executes the control program 15 for every control period.”), and the second control program is a sequential (Sakaguchi, [0079], “The sequence control simulation section 840 executes the sequence control portion of the control program 10.”.).
	Refer to the analysis of claim 7 for the motivation to combine references.

Conclusion
	Claims 1-12 are rejected.
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Gu et al. (U.S. Patent Publication No. 2010/0174395 A1) discloses a method of testing a physical manufacturing automation system for manufactured work pieces is provided via a testing system and includes connecting a computer-simulated manufacturing automation system to a controller of the physical manufacturing automation system.
	Maturana et al. (U.S. Patent Publication No. 2014/0180644 A1) discloses methods and systems for creating and running and industrial control system simulation.
	Schneider et al. (U.S. Patent Publication No. 2011/0295391 A1) discloses a method including receiving input for a simulation model, the simulation model including a sensor. The method includes concurrently executing the simulation model and control code for a simulated physical controller, where the control code interacts with the simulation model according to a state of the sensor
	Boggs et al. (U.S. Patent Publication No. 2001/0037491 A1) discloses a programmable logic controller with enhanced and extended the capabilities.  
	Drath et al. (U.S. Patent Publication No. 2015/0277429 A1) discloses a system and method to monitor and/or diagnose the operation of a production line of an industrial plant which is controlled by an automation system.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        03/27/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128